Order filed August 2, 2021.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00708-CV
                                   ____________

                   WEST GULF MARINE, LTD., Appellant

                                         V.

  TEXAS GENERAL LAND OFFICE AND GEORGE P. BUSH, Appellees


                    On Appeal from the 10th District Court
                          Galveston County, Texas
                     Trial Court Cause No. 18-CV-1681

                                     ORDER

      This is an appeal from an interlocutory order signed August 14, 2019. The
notice of appeal was due September 3, 2019. See Tex. R. App. P. 26.1(b).
Appellant, however, filed his notice of appeal on September 13, 2019, a date
within 15 days of the due date for the notice of appeal. A motion for extension of
time is necessarily implied when the perfecting instrument is filed within 15 days
of its due date. Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Appellant
did not file a motion to extend time to file the notice of appeal. While an extension
may be implied, appellant is obligated to come forward with a reasonable
explanation to support the late filing. See Miller v. Greenpark Surgery Center
Assocs., Ltd., 974 S.W.2d 805, 808 (Tex. App.—Houston [14th Dist.] 1998, no
pet.).

         Accordingly, we ORDER appellant to file a proper motion to extend time to
file the notice of appeal on or before 10 days after the date of this order. See Tex.
R. App. P. 26.3; 10.5(b). If appellant does not comply with this order, we will
dismiss the appeal. See Tex. R. App. P. 42.3.

                                   PER CURIAM




Panel Consists of Justices Spain, Hassan, and Poissant.